Exhibit 10.1
RETIREMENT AND CONSULTING AGREEMENT AND GENERAL RELEASE
     This RETIREMENT AND CONSULTING AGREEMENT AND GENERAL RELEASE (“Agreement”)
is made and entered into by and between James A. Fleming (“Fleming”) and Cousins
Properties Incorporated (the “Company”).
WITNESSETH
     WHEREAS, Fleming is employed with the Company as its Executive Vice
President and Chief Financial Officer;
     WHEREAS, Fleming will retire from his employment with the Company and all
offices he holds with the Company and its subsidiaries and affiliates effective
December 31, 2010 (the “Retirement Date”);
     WHEREAS, the Company has agreed to provide Fleming with certain payments
and benefits to which he would not otherwise be entitled, as provided in this
Agreement; and
     WHEREAS, Fleming and the Releasees (as defined below) want to settle fully
and finally all differences, disputes and potential disputes between them
arising out of Fleming’s employment and retirement from the Company as set forth
below;
     NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
     1. Retirement and Consultancy. Fleming agrees that he will continue to use
his full business time and best efforts to fulfill all his duties and
responsibilities as the Executive Vice President and Chief Financial Officer of
the Company through the Retirement Date. Fleming will retire and his employment
with the Company and any of its subsidiaries and affiliates will cease effective
as of the end of the business day on the Retirement Date; Fleming and the
Company agree that from January 1, 2011 through June 30, 2011, Fleming will
(when requested by the Company) provide consulting services in connection with
the Company’s filing of the Form 10-K and such other matters, if any, as the
Company may reasonably request, and Fleming agrees to provide such services
within a reasonable timeframe as may be requested by the Company. The consulting
services will not exceed 40 hours per month. No compensation (other than the
consideration described in Section 2) will be paid to Fleming for any consulting
services provided under this Agreement.
     2. Consideration. Provided that Fleming satisfies the conditions of this
Agreement (including, without limitation, Sections 6,7, 8 and 9 below), the
Company will provide Fleming the following consideration (the “Consideration”):
          A. Retirement Payments. The Company agrees to pay Fleming Three
Hundred Twenty Thousand Dollars ($320,000.00) in three equal installments of One
Hundred Six Thousand Six Hundred Sixty Six Dollars and Sixty Seven Cents
($106,666.67) on each of January 31, 2011, February 28, 2011, and March 14, 2011
(the “Retirement Payments”)

 



--------------------------------------------------------------------------------



 



provided Fleming has timely executed the supplemental release described in
Section 2(E) and not revoked such supplemental release.
          B. Bonus. If the Compensation, Succession, Nominating and Governance
Committee of the Company’s Board of Directors awards annual cash incentive
awards (i.e., annual “cash bonuses”) to the Company’s executive officers (the
Company’s officers reporting for purposes of Section 16 of the Securities
Exchange Act of 1934) other than Fleming for 2010 and provided Fleming has
timely executed the supplemental release described in Section 2(E) and not
revoked such supplemental release, Fleming’s cash bonus for 2010 will be
determined by applying a percentage that is not less than the average percentage
of target bonus amount applicable to the Company’s executive officers (other
than Fleming) to Fleming’s 2010 target bonus amount. Such bonus payment, if any,
will be paid at the same time and in the same manner as other similar bonuses
are paid to the Company’s executive officers other than Fleming, but in no event
will any such bonus payment be made later than March 15, 2011.
          C. COBRA Benefits. The Company will reimburse Fleming (subject to
applicable tax withholding) for amounts expended by Fleming to purchase (via
COBRA) health insurance benefits for himself, his spouse and eligible dependents
through the Company’s health plan for the period that begins on the Retirement
Date and ends on the earlier of (i) 12 months after the Retirement Date,
(ii) the date Fleming becomes employed with an employer with whom Fleming is
eligible for health insurance benefits provided through that employer or
(iii) the date Fleming is no longer eligible for COBRA. Fleming will tender
reasonable and satisfactory proof of such expenditures, if any, to the Company
within thirty (30) days of such expenditure, and the Company will reimburse
Fleming for such expenses within thirty (30) days of receipt of such proof.
Fleming also agrees to inform the Company of his becoming employed with an
employer with whom Fleming is eligible for health insurance benefits provided
through that employer immediately upon beginning such employment.
          D. Long-Term Incentive Compensation. All stock options granted to
Fleming on February 16, 2009 and February 15, 2010 (“Options”) and all shares of
restricted stock (“Restricted Stock”) issued to Fleming under the Company’s 1999
Incentive Stock Plan and the Company’s 2009 Incentive Stock Plan (“Stock Plans”)
that are outstanding on the Retirement Date and all restricted stock units
(“Restricted Stock Units”) issued to Fleming under the Company’s 2005 Restricted
Stock Unit Plan (“RSU Plan”) that are outstanding on the Retirement Date and
that vest solely based on continued employment with the Company (“Service
Conditioned Restricted Stock Units”) shall become 100% vested on the effective
date of the supplemental release described in Section 2(E) to the extent such
Options, Restricted Stock or Service Conditioned Restricted Stock Units were not
previously vested and, with respect to the Options, subject to the supplemental
release described in Section 2(E) becoming effective, Fleming shall have the
right to exercise such Options within the stated term of the Options (i.e.,
generally the balance of the 10 year exercise period). With respect to any
Restricted Stock Units that vest or become payable in whole or in part based on
the Company’s attainment of any performance goals, Fleming will (subject to the
supplemental release described in Section 2(E) becoming effective) be deemed to
have satisfied any requirement of continued employment associated with such
Restricted Stock Units but such Restricted Stock Units will vest and/or become
payable only if the Company meets the applicable performance goals. This
Section 2(D) will amend and supersede any terms of the agreements related to the
Options, Restricted Stock and Restricted Stock Units which conflict with this
Section 2(D) and, except as provided in this Section 2(D), such agreements shall
continue in full force and effect. However, this Section 2(D) will not amend or
supersede any terms of the agreements related to any stock options (other than
the Options) granted to Fleming under the Stock Plans, and such agreements
(including the existing vesting and exercise provisions) shall continue in full
force and effect.

-2-



--------------------------------------------------------------------------------



 



          E. Supplemental Release. The Company will give Fleming a supplemental
release (in substantially the same form as set forth in Section 3) on
December 31, 2010 which covers the period from the date this Agreement is
executed through December 31, 2010, and Fleming will have 21 days to consider
the supplemental release and 7 days to revoke the supplemental release. The
parties agree that the Company will be relieved of its obligations under
Sections 2(A), 2(B), 2(C) and 2(D) if such supplemental release is either not
executed or is revoked during any applicable revocation period.
          F. Acknowledgements. Fleming acknowledges and agrees that the
Consideration encompasses and is in lieu of and in full satisfaction of any and
all other payments which Fleming is owed, is potentially owed, or claims to be
owed to him by the Company, regardless of where arising (except for any benefits
owed, under the written terms of the Company’s benefit plans, through the
Retirement Date or as otherwise specifically stated herein, base salary accrued
through the Retirement Date, expenses incurred but unpaid up to the Retirement
Date that are reimbursable in accordance with Company policy, rights to
indemnification that Fleming may have under the Company’s articles of
incorporation, bylaws, and the Indemnification Agreement dated June 18, 2007,
and any coverage that Fleming may have under any liability policy covering
officers and directors) as of the Retirement Date including, without limitation,
any other salary, severance, benefits, bonuses, deferred compensation, incentive
compensation, equity compensation, vacation pay, pay, sick pay or other paid
time off. For the avoidance of doubt, there shall be no benefits paid by the
Company of any sort with respect to any of the Consideration.
     3. Release and Covenant Not to Sue.
          A. General Release. As a material inducement of the Company to enter
into this Agreement, Fleming hereby irrevocably and unconditionally releases,
acquits, and forever discharges the Company and the Company’s former and current
employees, partners, members, managers, supervisors, attorneys, investors,
agents, officers, directors, and affiliates, including parent companies,
subsidiaries, benefit plans and divisions (collectively, with the Company, the
“Releasees”), (except as to the Consideration and any benefits owed, under the
written terms of the Company’s benefit plans, through the Retirement Date or as
otherwise specifically stated herein, base salary accrued through the Retirement
Date, expenses incurred but unpaid up to the Retirement Date that are
reimbursable in accordance with Company policy, rights to indemnification that
Fleming may have under the Company’s articles of incorporation, bylaws, and the
Indemnification Agreement dated June 18, 2007, and any coverage that Fleming may
have under any liability policy covering officers and directors) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
fixed or contingent, including, but not limited to, any claims for compensatory
damages, special damages, punitive damages, or any other form of compensation
from the Releasees or any of them, or based upon any contract, covenant of good
faith and fair dealing, or any tort, or any federal, state, or other
governmental statute, regulation, ordinance or common law, including, without
limitation claims for unpaid wages, vacation pay, or other fringe benefits;
breach of any covenant of good faith and fair dealing; breach of an express or
implied contract; violation of any other legal, equitable or contractual duty
arising under the laws

-3-



--------------------------------------------------------------------------------



 



of any state or locality, or the laws of the United States, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e, et seq.; 42 U.S.C. § 1981; Executive Order 11246, 30 Fed. Reg. 12319; 42
U.S.C. § 1985(3); the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701,
et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.; the
Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.; the Employment
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.;
the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; and the Sarbanes-Oxley
Act of 2002, 18 U.S.C. § 1514A, et seq., which Fleming now has, owns or holds,
or claims to have, own or hold, which Fleming at any time heretofore had, owned
or held, or claimed to have, against each or any of the Releasees, including
claims arising under any other agreement or plan whatsoever, whether oral or
written, with respect to matters up to the time Fleming signs this Agreement.
Fleming represents, acknowledges and agrees that he has been provided with all
leave to which he may have been entitled under the Family and Medical Leave Act.
Fleming hereby covenants and agrees, to the fullest extent permitted by law, not
to sue, file any grievance, complaint or arbitration, commence, or permit to be
commenced or filed, any litigation, administrative charge, or other proceeding
against any of the Releasees as described herein, with respect to any matter
whatsoever, including, but not limited to, any matter arising from or relating
to the terms and conditions of his employment with the Company, the termination
of his employment with the Company, and any other actions taken by the Company
concerning Fleming up to the time of the Effective Date, except as otherwise
provided in this Section 3(A).
          B. Release of Claims under the ADEA. In addition to the foregoing,
Fleming hereby knowingly and voluntarily releases and discharges the Releasees,
collectively, separately and severally, from and for any and all liability,
claims, allegations, and causes of action arising under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), which he and/or his heirs,
administrators, executors, personal representatives, beneficiaries, and assigns
may have or claim to have against the Releasees. Notwithstanding any other
provision or section of this Agreement, Fleming does not hereby waive any rights
or claims under the ADEA that may arise after the date on which the Agreement is
signed by him.
     Fleming hereby acknowledges and represents that (i) he has been given a
period of at least twenty-one (21) days to consider the terms of this Agreement,
(ii) the Company has advised (or hereby advises) Fleming in writing to consult
with an attorney prior to executing this Agreement, and (iii) Fleming has
received valuable and good consideration to which he is otherwise not entitled
in exchange for his execution of this Agreement. Fleming and the Company
acknowledge and agree that any revisions made to this Agreement after it was
initially delivered to Fleming were either not material or were requested by
Fleming, and expressly agree that such changes do not re-start the 21-day
consideration period described above.
     The parties hereby acknowledge this Agreement shall not become effective or
enforceable until the eighth (8th) day after it is executed by Fleming (the
“Effective Date”) and that Fleming may revoke this Agreement at any time before
the Effective Date.
     In the event Fleming revokes, he shall notify the Company in writing to its
designated agent for this purpose no later than the last day of the revocation
period. Such notice shall be delivered to the Company by national overnight
delivery service such as Federal Express or

-4-



--------------------------------------------------------------------------------



 



United Parcel Service, the receipt of which shall be tracked by the delivery
service, and addressed as follows:
Cousins Properties Incorporated
191 Peachtree Street, Suite 3600
Atlanta, Georgia 30303-1741
Attn: General Counsel
`
     4. Denial of Liability or Wrongful Conduct. This Agreement shall not in any
way be construed as an admission by the Company that it has acted wrongfully in
any way.
     5. No Pending Claims. Fleming represents that he has not filed, nor
assigned to others the right to file, nor are there pending any complaints,
charges or lawsuits against the Releasees with any governmental agency or any
court, and that Fleming shall not file any claims against the Releasees with any
governmental agency or any court at any time hereafter for actions taken up to
and including the Effective Date with respect to matters released by this
Agreement. Fleming agrees that he will not seek or be entitled to any personal
or representative monetary recovery in any proceeding of any nature arising out
of any of the matters released above.
     6. Non-Disparagement. Except as otherwise required by law, Fleming
acknowledges and agrees that, for a period beginning upon execution of this
Agreement and for three (3) years following the Retirement Date, he shall not
make any statement, written or verbal, to any person or entity, including in any
forum or media, or take any action, in disparagement of the Company or any of
the other Releasees, including, but not limited to, negative references to the
Company’s or a Releasee’s services, policy, partners, directors, officers,
managers, members, or employees, or take any other action that may disparage the
Company or a Releasee to the general public and/or the Company’s or Releasee’s
employees, clients, suppliers, and/or business partners. The Company agrees that
it shall direct the members of its Board of Directors and its executive officers
(each as of the Effective Date of this Agreement) that they shall not for a
period of three (3) years following the Retirement Date make any statement,
written or verbal, to any person or entity, including in any forum or media, or
take any action, in disparagement of Fleming, including, but not limited to,
negative references to Fleming’s services, or take any other action that may
disparage Fleming to the general public or his future employer, clients,
suppliers, and/or business partners. All requests for references or other
information from Fleming’s prospective employers shall be directed by Fleming to
the Company’s head human resources officer, who shall advise that the Company
policy is not to provide references and shall confirm only Fleming’s positions,
dates of employment, and compensation with the Company.
     7. Nondisclosure and Non-Solicitation.
          A. Confidentiality. Fleming agrees to and shall hold in confidence all
Trade Secrets and all Confidential Information (each as defined below) and will
not, either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
appropriate, or otherwise communicate any Trade Secrets or Confidential
Information to any person or entity, without the prior written consent of the

-5-



--------------------------------------------------------------------------------



 



Company. Fleming’s obligation of non-disclosure as set forth herein with regard
to each item constituting all or any portion of a Trade Secret shall continue
for so long as such item continues to constitute a Trade Secret under applicable
law, and with regard to any Confidential Information, for a period of three
(3) years after the Retirement Date.
     “Confidential Information” means data or other information relating to the
business of the Company or a Releasee (other than Trade Secrets) that is or has
been disclosed to Fleming or of which Fleming became aware as a consequence of
or through Fleming’s relationship with the Company or a Releasee and which has
value to the Company or a Releasee, is not generally known to the Company’s or
the Releasee’s competitors (as applicable). Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or a Releasee (except where such public disclosure has
been made by Fleming without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.
     “Trade Secrets” means information protectable as a trade secret under
applicable law, including, without limitation, and without regard to form:
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
which is not commonly known by or available to the public and which information
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. For
purposes of this Agreement, the term Trade Secret shall not include data or
information that has been voluntarily disclosed to the public by the Company or
a Releasee (except where such public disclosure has been made by Fleming without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.
          B. Non-Solicitation of Employees. Fleming covenants and agrees that
for a period of twelve (12) months following the Retirement Date, Fleming will
not, directly or indirectly, solicit or encourage the solicitation or hiring of
any person who was an employee of the Company at the Retirement Date and who
continues to be an employee of the Company at, or was an employee within six
(6) months before, the date of such solicitation, with whom Fleming had material
contact, by any employer other than the Company for any position as an employee,
independent contractor, consultant or otherwise; provided that this covenant
shall not apply to any employee (i) the solicitation of whom is approved by the
Chief Executive Officer of the Company (such approval to be made in his or her
sole discretion and may be withheld for any or no reason), (ii) who responds to
any public advertisement or (iii) who’s employment with the Company terminated,
whether voluntarily or involuntarily, prior to any discussion with Fleming
regarding such matters.
          C. Acknowledgements. Fleming acknowledges and agrees that Fleming’s
obligations under this Section 7 are reasonable and necessary to protect the
legitimate business interests of the Company and that any claim or cause of
action by Fleming against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company or
any other adversely affected Releasee of the covenants and promises in this
Section 7.

-6-



--------------------------------------------------------------------------------



 



          D. Reformation. In the event that any of the covenants in this
Section 7 is found by a court of competent jurisdiction to be overly broad or
otherwise unenforceable as written, the parties request the court to modify or
reform any such covenant to allow it to be enforced to the maximum extent
permitted by law and to enforce the covenant as so modified or reformed.
     8. Cooperation. Fleming acknowledges and agrees that he will reasonably
cooperate with the Company in any pending or future matters, including without
limitation any litigation, investigation, or other dispute, in which Fleming, by
virtue of Fleming’s employment with the Company, has relevant knowledge or
information, without any further compensation other than what is provided in
this Agreement.
     9. Return of Company Property. On or prior to the Retirement Date, Fleming
will return to the Company all of the Company’s property, including, but not
limited to, keys, passcards, credit cards, computers and related equipment, cell
phones, vendor or customer lists, rolodexes, tapes, software, computer files,
marketing and sales materials, and any other record, data, document or piece of
equipment belonging to the Company. Fleming agrees not to retain any copies of
the Company’s property, including any copies existing in electronic form, which
are in Fleming’s possession or control. Fleming acknowledges that he has not and
will not destroy, delete, or alter any Company property without the Company’s
written consent. This Section shall not be construed to relate to any of
Fleming’s personal information which may be stored on the Company’s computer
that he used before the Retirement Date or personal information that he had at
the Company’s offices before the Retirement Date.
     10. Modification. No provision of this Agreement may be changed, altered,
modified or waived except in writing signed by Fleming and an authorized
representative of the Company’s Board of Directors, which writing shall
specifically reference this Agreement and the provisions which the parties
intend to waive or modify.
     11. Voluntary Agreement/Consultation with Counsel. Fleming acknowledges the
following: (a) he has read and fully understands the terms of this Agreement;
(b) he has agreed to this Agreement knowingly and voluntarily and was not
subjected to any undue influence in agreeing to its terms; (c) has been (or is
hereby) advised by the Company in writing that he may discuss this Agreement
with his personal attorney, and has had an opportunity to do so; and (d) has
been given a reasonable time (of at least 21 days) to consider whether he should
enter into this Agreement.
     12. Attorneys’ Fees and Costs. If either party brings a claim released or
waived by or otherwise relating to this Agreement, or breaches any provision
hereof, such party will pay the attorneys’ fees incurred by the prevailing
party, in addition to any other damages or relief a court may award.
     13. Entire Agreement. Except as expressly provided herein, this Agreement
constitutes and contains the entire agreement and final understanding concerning
Fleming’s relationship with the Company and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all other agreements proposed or otherwise (except the supplemental release
referred to herein), whether written or oral,

-7-



--------------------------------------------------------------------------------



 



concerning the subject matter hereof. Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. Notwithstanding the foregoing, the
Indemnification Agreement between the Company and Fleming, dated as of June 18,
2007 and any certificates of awards issued to Fleming under the Stock Plans and
the RSU Plan shall survive in accordance with their respective terms. For
further clarity, each of the foregoing expressly survive and remain in full
force and effect, and do not merge into this Agreement.
     14. Applicable Law. This Agreement has been entered into in and shall be
governed by and construed under the laws of the State of Georgia,
notwithstanding its provisions governing choice of law. Fleming acknowledges and
agrees that he was employed by the Company in Georgia. Subject to Section 19
below, any action to enforce any provision of this Agreement shall be brought
exclusively in the appropriate state or federal court in the State of Georgia.
     15. Severability. The provisions of this Agreement are severable, and if
any part of it is found to be unenforceable, the other paragraphs shall remain
fully valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.
     16. Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.
     17. Construction. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
     18. Injunctive Relief/Obligations. Fleming acknowledges and agrees that the
remedy at law for any breach of Sections 6, 7, 8 or 9 hereof will be inadequate
and that in the event of such breach, the Company and/or the Releasees will
suffer irreparable damage. Accordingly, in addition to all other remedies
available, the Company and any other adversely affected Releasee will therefore
be entitled, in aid of any arbitration conducted pursuant to Section 19 hereof,
to temporary, preliminary or permanent injunctive relief from a court enjoining
said breach or threatened breach without having to post a bond or other
security. The existence of any claim, demand, action or cause of action of
Fleming against any Releasee shall not constitute a defense to the enforcement
by the Company or any Releasee of any of the covenants or agreements herein. The
existence of any claim, demand, action or cause of action of the Company or any
Releasee shall not constitute a defense to the enforcement by Fleming of any of
the covenants or agreements herein.
     19. Arbitration. Except as provided in Section 18 and below, any disputes
or claims of any kind or nature, including the arbitrability of claims under
this Agreement, between Fleming and the Company for any reason whatsoever, shall
be settled by final and binding arbitration in Atlanta, Georgia under the
Federal Arbitration Act.

-8-



--------------------------------------------------------------------------------



 



     Prior to filing a demand for arbitration, the party seeking arbitration
shall serve upon the other party written notice of an intent to arbitrate
hereunder listing the claims to be arbitrated. Thereafter, the parties shall,
for a period of two weeks, first attempt in good faith to resolve any such claim
through informal negotiation. If the claim is not resolved, the arbitration
shall be administered by an arbitration agency mutually agreeable to Fleming and
the Company, before an arbitrator mutually agreeable to Fleming and the Company.
Should the Company and Fleming be unable to mutually agree upon an arbitration
agency or an arbitrator within four weeks of either party’s written notice of
intent to arbitrate hereunder, or within two weeks from the time any court or
other judicial body orders arbitration, the arbitration shall be administered by
the American Arbitration Association before an arbitrator mutually agreeable to
Fleming and the Company. If Fleming and the Company are thereafter unable to
agree upon an arbitrator, the arbitrator shall be selected in accordance with
the rules of the American Arbitration Association.
     Upon the request of either party, the arbitrator’s award shall include
findings of fact and conclusions of law. Discovery in the arbitration by or to
each party shall presumptively be limited to five depositions (including
experts), twenty-five interrogatories (including subparts), and thirty document
requests (including subparts). In considering the relevancy, materiality, and
admissibility of evidence, the arbitrator shall take into account, among other
things, applicable principles of legal privilege, including the attorney-client
privilege, the work product doctrine, the self-evaluative privilege, and
appropriate protection of the Company’s Trade Secrets, personnel records, and
other Confidential Information or proprietary information. Any arbitration of
any claim by Fleming pursuant to this Agreement may not be joined or
consolidated with any other arbitration(s) by or against the Company, including
through any class arbitration. Any arbitration of any claim by the Company
pursuant to this Agreement may not be joined or consolidated with any other
arbitration(s) by or against Fleming. Notwithstanding any other provision of
this Agreement, the Company may seek temporary, preliminary, or permanent
injunctive relief against Fleming at any time without resort to arbitration. If
any provision of this Section is found to be invalid or unenforceable, such
provision shall be severed or modified as necessary to permit this Section to be
upheld and enforced to the maximum extent permitted by law.
     20. Notice. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by registered or certified mail, postage prepaid, return receipt
requested, or sent by overnight courier, addressed as follows:

     
To the Company:
  Cousins Properties Incorporated

 
  191 Peachtree Street, Suite 3600

 
  Atlanta, Georgia 30303-1741

 
  Attn: General Counsel
 
   
With a copy to:
  Alan J. Prince, Esq.
 
  King & Spalding LLP
 
  1180 Peachtree Street
 
  Atlanta, Georgia 30309

-9-



--------------------------------------------------------------------------------



 



     
To Fleming:
  Mr. James A. Fleming
 
  [address omitted]
 
   

     21. Termination by the Company for Good Cause. The Company may terminate
Fleming’s employment ten (10) days after giving written notice to Fleming for
“Good Cause.” “Good Cause” shall mean: (i) Fleming’s material breach of this
Agreement; (ii) Fleming’s gross negligence in the performance or nonperformance
of any of his material duties or responsibilities; (iii) Fleming’s dishonesty,
fraud or willful misconduct with respect to, or disparagement of, the business
or affairs of the Company; (iv) Fleming’s conviction of a felony; (v) Fleming’s
abuse of alcohol or use of any illegal drug; or (vi) Fleming’s being absent from
work for five consecutive days for any non-business related reason, other than
an approved leave of absence, including without limitation any vacation or sick
leave, such approval to be made in a manner consistent with prior practice and
in any case not to be unreasonably withheld. In the event of the termination of
Fleming’s employment for Good Cause, the Company will be released of all its
obligations under this Agreement.
     22. 409A. The parties to this Agreement intend that all payments and
benefits under this Agreement be exempt from or comply with section 409A of the
Internal Revenue Code of 1986, as amended.
     FLEMING ATTESTS THAT HE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS
THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT
FLEMING MAY HAVE AGAINST THE COMPANY.

                /s/ James A. Fleming          August 9, 2010  James A. Fleming  
        Date          COUSINS PROPERTIES INCORPORATED
      By:   /s/ Robert M. Jackson          August 9, 2010    Robert M. Jackson  
        Date    Senior Vice President, General Counsel and Corporate Secretary 
     

-10-